                                                 Case 2:19-cv-02384-WBS-DMC Document 21 Filed 02/17/21 Page 1 of 2


                                             1    Richard D. Carter (SBN 125523)
                                                  Eugene P. Sands (SBN 171504)
                                             2    CARTER SANDS, LLP
                                                  24025 Park Sorrento, Suite 280
                                             3    Calabasas, California 91302
                                                  Telephone:    (818) 914-5585
                                             4    Facsimile:    (818) 473-4230
                                                  Email:        rcarter@cartersandslaw.com
                                             5                  esands@cartersandslaw.com

                                             6    Attorneys for Plaintiffs
                                                  JJC FOODS, INC., and JOHN CLIFFORD
                                             7

                                             8    SONIA MARTIN (SBN 191148)
                                                  MENGMENG ZHANG (SBN 280411)
                                             9    DENTONS US LLP
                                                  One Market Plaza, Spear Tower, 24th Floor
                                            10    San Francisco, California 94105
                                                  Telephone:    (415) 267-4000
                                            11    Facsimile:    (415) 267-4198
                                                  Email:        sonia.martin@dentons.com
                                            12                  mengmeng.zhang@dentons.com

                                            13    Attorneys for Defendant
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                                  NATIONWIDE MUTUAL INSURANCE COMPANY
                                            14
                                                                             UNITED STATES DISTRICT COURT
                                            15
        SAN FRANCISCO, CA 94105




                                                                             EASTERN DISTRICT OF CALIFORNIA
           DENTONS US LLP


             (415) 267-4000




                                            16

                                            17
                                                  JJC FOODS, INC., a California Corporation         Case No. 2:19-cv-02384-WBS-DMC
                                            18    dba The Depot and Culinary Creations;
                                                  JOHN CLIFFORD, an individual,                     AMENDED FRCP RULE 41
                                            19                                                      STIPULATION FOR DISMISSAL
                                                               Plaintiffs,                          WITH PREJUDICE AND ORDER
                                            20                                                      THEREON
                                                  vs.
                                            21
                                                  NATIONWIDE MUTUAL INSURANCE                       Action Filed: September 26, 2019
                                            22    COMPANY, an Ohio Corporation, and
                                                  DOES 1 through 5, inclusive,
                                            23
                                                               Defendants.
                                            24

                                            25

                                            26
                                            27

                                            28

                                            30                                                -1-
                                                 CASE NO. 2:19-CV-02384-WBS-DMC                     FRCP RULE 41 STIPULATION FOR DISMISSAL
                                                                                                    WITH PREJUDICE AND ORDER THEREON
                                            31
                                                 Case 2:19-cv-02384-WBS-DMC Document 21 Filed 02/17/21 Page 2 of 2


                                             1            Plaintiffs JJC Foods, Inc. and John Clifford, and defendant Nationwide Mutual

                                             2     Insurance Company, by and through their respective counsel of record, hereby stipulate under

                                             3     Federal Rule of Civil Procedure 41(a)(1)(ii) that this action be dismissed with prejudice as to all

                                             4     claims, causes of action, and parties, with each party bearing that party’s own attorney’s fees

                                             5     and costs.

                                             6            IT IS SO STIPULATED.

                                             7   Dated: February 17, 2021                        CARTER SANDS, LLP

                                             8

                                             9                                                   By /s/Richard Carter _____________ _______
                                                                                                             RICHARD D. CARTER
                                            10                                                                 EUGENE P. SANDS
                                                                                                 Attorneys for Plaintiffs
                                            11                                                   JJC FOODS, INC., and JOHN CLIFFORD
                                            12   Dated: February 17, 2021                        DENTONS US LLP
                                            13
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            14                                                   By: /s/Sonia Martin
                                                                                                               SONIA MARTIN
                                            15                                                               MENGMENG ZHANG
        SAN FRANCISCO, CA 94105
           DENTONS US LLP




                                                                                                 Attorneys for Defendant
             (415) 267-4000




                                            16                                                   NATIONWIDE MUTUAL INSURANCE
                                                                                                 COMPANY
                                            17

                                            18                                AMENDED ORDER OF DISMISSAL
                                            19            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
                                            20     41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED
                                            21     WITH PREJUDICE as to all claims, causes of action, and parties, with each party bearing that
                                            22     party’s own attorney’s fees and costs. The Clerk is directed to close the file.
                                            23     Dated: February 17, 2021
                                            24

                                            25

                                            26
                                            27

                                            28
                                                                                                 -2-
                                            30   CASE NO. 2:19-CV-02384-WBS-DMC                        FRCP RULE 41 STIPULATION FOR DISMISSAL
                                                                                                       WITH PREJUDICE AND ORDER THEREON
                                            31
